IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                           NO. WR-90,413-01

                            EX PARTE ERIC DE LA GARZA, Applicant

                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2018-DCR-02374-I IN THE 445TH DISTRICT COURT
                             FROM CAMERON COUNTY



        Per curiam.

                                                OR D ER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of

the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of aggravated sexual

assault of a child, sentenced to twenty-five years’ imprisonment and one count of indecency with a child

and sentenced to twenty years’ imprisonment.

        This Court remanded the application in October 2019. On September 21, 2020 this Court

received a motion to withdraw the application from Applicant.

        This Court has held that requests for late-stage dismissals of habeas applications without prejudice,
in general, are disfavored and will not be permitted. If, however, an applicant makes a showing of good

cause for a late-stage dismissal without prejudice, then permitting the entire process to begin anew is

appropriate. When this Court determines that a perceived deficiency in an existing habeas application could

be remedied by alternatives to a late-stage dismissal such as (1) the presentation of additional evidence,

(2) the filing of an amended or supplemental application raising new claims in the habeas court, or (3) a stay

of the proceedings for a reasonable period of time, then the applicant cannot show good cause for his

motion to dismiss without prejudice. Ex parte Speckman, 537 S.W.3rd 49 (Tex. Crim. App. 2017).

        The trial court shall make findings as to whether it believes this motion to withdraw constitutes a

late-stage dismissal under Speckman and make a recommendation whether or not it believes the Court

should dismiss the habeas application pursuant to Applicant’s request.

        The trial court shall make findings of fact and conclusions of law within sixty days from the date of

this order. The district clerk shall then immediately forward to this Court the trial court’s findings and

conclusions and the record developed on remand, including, among other things, affidavits, motions,

objections, proposed findings and conclusions, orders, and transcripts from hearings and depositions. See

TEX. R. APP. P. 73.4(b)(4). Any extensions of time must be requested by the trial court and obtained from

this Court.




Filed: October 21, 2020
Do not publish